Exhibit Information Relating to Item 14 – Other Expenses of Issuance and Distribution The expenses to be paid by Itron, Inc. (the Company) in connection with the issuance and distribution of the Company's common stock being offered pursuant to the shelf registration statement, File No. 333-158417 (the Registration Statement), and a prospectus supplement dated May 28, 2009 (the Prospectus Supplement), other than underwriting discounts and commissions, are set forth in the following table.All amounts are estimated except the Securities and Exchange Commission registration fee, which assumes the exercise of the over-allotment option of 412,500 shares. Securities and Exchange Commission registration fee $8,963 Listing fees 31,625 Blue sky fees and expenses 5,000 Printing and engraving expenses 25,000 Transfer agent and registrar fees and expenses 5,000 Legal fees and expenses 100,000 Accounting fees and expenses 124,412 Total $300,000
